DOWDELL, J.
The action is trover. The complaint contains a single count, which is as follows: “The plaintiff claims of the defendant the sum of to-wit: twenty-five hundred dollars in damages for the wrongful conversion by the defendant during to-wit: the years 1894 and 1895 of said amount of money entrusted to defendant by plaintiff as her agent.” A judgment ml elicit was rendered, from which this appeal is prosecuted.
Whether the complaint states a substantial cause of action is practically the only question presented by the record for our consideration. The court is of the opinion and accordingly holds that after judgment nil dicit, the complaint sufficiently states a cause of action that will support the judgment.—Farrand v. Hurlburt, 7 Minn. 477; Kiniston v. Moore, Cro. Car. 89; 26 Am. & Eng. Ency. Law (1st ed.) 766 and note.
The judgment is affirmed.